IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1434
                                Filed April 15, 2020


BRYAN DEBARGE SHUFORD,
    Plaintiff-Appellant,

vs.

IOWA DISTRICT COURT FOR SCOTT COUNTY,
     Defendant-Appellee.
________________________________________________________________


        Certiorari to the Iowa District Court for Scott County, Nancy S. Tabor,

Judge.



        On a petition for writ of certiorari, the defendant challenges the district

court’s summary denial of his motion to correct an illegal sentence without

appointing him counsel. WRIT ANNULLED.



        Thomas Hurd of Greenberg & Hurd, LLP, Des Moines, for appellant.

        Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



        Considered by Bower, C.J., and May and Greer, JJ. Tabor, J., takes no

part.
                                           2


GREER, Judge.

       On petition for a writ of certiorari,1 Bryan Shuford contends his statutory and

constitutional right to counsel was violated by the district court when his pro se

motion for illegal sentence and request for counsel was summarily denied by the

district court without hearing and without appointing him an attorney. Fifteen years

after his sentencing, he now appeals from the order denying his 2018 motion to

correct his sentence. In Jefferson v. Iowa District Court, 926 N.W.2d 519, 524

(Iowa 2019), filed after the district court summarily denied Shuford’s motion, the

Iowa Supreme Court clarified that an indigent defendant has a right to counsel to

advocate a motion to correct an illegal sentence. We must determine whether

Shuford’s motion and requested relief constitutes an attack on an illegal sentence,

see Goodwin v. Iowa District Court, 936 N.W.2d 634, 644 (Iowa 2019), and, if so,

whether Jefferson applies retroactively.

       To answer these questions, we review the case process. On July 12, 2018,

Shuford moved to correct an illegal sentence and requested court-appointed

counsel.2 The district court denied the motion without hearing and without the

benefit of counsel for Shuford. In his self-filed motion, Shuford contended an

eighteen year old should be afforded the sentencing limitations allowed for

juveniles provided in State v. Lyle, 854 N.W.2d 378, 403–04 (Iowa 2014) (holding


1 Shuford filed a petition for writ of certiorari, which our supreme court granted
before transferring the case to us.
2 Shuford murdered a nine-year-old child with a stray bullet he fired. After a trial in

2003, Shuford was convicted of second-degree murder, willful injury, and
intimidation. Sentenced in February 2003, he is serving a term not to exceed fifty
years on the murder conviction and ten years on the other two crimes concurrent
with each other but consecutive to the murder term. Seventy percent of the
sentence term was to be mandatory.
                                          3


that a mandatory minimum sentencing scheme is unconstitutional as applied to a

juvenile conduct, and that this holding has “no application to sentencing laws

affecting adult offenders”). Shuford was eighteen years old at the time of his crime

and nineteen years old at sentencing.

       In making his illegal-sentence claim, Shuford referenced arguments made

in the Lyle dissent challenging studies cited by the majority. Shuford urged:

       In State v. Lyle Justice Waterman made an attempt in his dissent
       (pg.16) but made a valid point in stating the court shouldn’t stop at
       the age 18 but stay true to the study and go all the way to the age of
       26. He states: “Will the majority stop here? Under the majority’s
       reasoning, if the teen brain is still evolving, what about nineteen year
       olds? If the brain is still maturing into the mid-20s, why not prohibit
       mandatory minimum sentences for any offender under age twenty-
       six?” I too now say “why not stay true to the studies conducted and
       referred to in the Lyle case?”

In the same motion, Shuford asked for an attorney to represent him.

       In its two-page ruling, the district court addressed the clear case law

authority of Lyle and the nature of Shuford’s crimes and pronounced that the

sentence was “within statutory guidelines and appropriate based on the offender’s

needs, the severity of the crime and the circumstances.”

       A challenge of an illegal sentence can be made at any time. State v. Zarate,

908 N.W.2d 831, 840 (Iowa 2018). The standard of review for constitutional issues

is de novo. State v. Harrison, 914 N.W.2d 178, 187–88 (Iowa 2018). Questions

of statutory interpretation are reviewed for correction of errors at law. State v.

Coleman, 907 N.W.2d 124, 134 (Iowa 2018). The relevant statutory law is found
                                            4


at Iowa Rule of Criminal Procedure 2.28(1).3 In a case decided after Shuford’s

motion was denied, a combined motion to correct an illegal sentence and request

for appointed counsel was summarily denied, and our supreme court found,

       A motion to correct illegal sentence is a stage of the original criminal
       case. It “takes place entirely in the context of [that case].” Such a
       motion is not filed as a separate action. Indeed, rule 2.24(1) authorizes
       it as one of the “[p]ermissible motions after trial.” It is true that such a
       motion may be filed at any time. Still, it is not filed as a separate action
       but within the original criminal case. It is merely a “motion,” not an
       “application,” see Iowa Code § 822.3 (application for postconviction
       relief), or even a “petition,” see id. § 910.7 (petition to modify plan of
       restitution or restitution plan of payment). Thus, we believe that under
       rule 2.28(1), [State v.] Alspach, [554 N.W.2d 882 (Iowa 1996),] and
       [State v.] Dudley, [766 N.W.2d 606 (Iowa 2009),] a right to counsel is
       triggered.

Jefferson, 926 N.W.2d at 524 (citations omitted).

         Yet Shuford maintains the district court had no discretion and erred by

failing to appoint him counsel. The State counters with several points. First, the

State contends that since Jefferson came after the district court’s denial of

Shuford’s combined motion, its ruling need not be applied here. Second, even if

Jefferson applies retroactively, because Shuford’s claim is meritless, a summary

denial was warranted.

         We recognize that illegal sentence claims can be baseless. See Goodwin,

936 N.W2d at 644. Simply because Shuford called his a motion to correct an illegal




3   Iowa Rule of Criminal Procedure 2.28(1) provides:
         Representation. Every defendant, who is an indigent person as
         defined in Iowa Code section 815.9, is entitled to have counsel
         appointed to represent the defendant at every stage of the
         proceedings from the defendant’s initial appearance before the
         magistrate or the court through appeal, including probation
         revocation hearings, unless the defendant waives such appointment.
                                         5

sentence does not mean that is what it is.       See id. at 644 (“Labels are not

controlling”). Here Shuford filed a motion captioned “Motion to Correct Illegal

Sentence” and pled, “As a juvenile offender [Shuford] requests to have the

mandatory minimum term removed from his sentence, leaving only the term of

years.” There is nothing in the text of the Iowa Constitution prohibiting a district

court from sentencing an adult to a mandatory minimum term of incarceration. But

we recognize a proper motion to challenge “an illegal sentence includes claims

that the court lacked the power to impose the sentence . . . , including claims that

the sentence is outside the statutory bounds or that the sentence itself is

unconstitutional.” State v. Bruegger, 773 N.W.2d 862, 871 (Iowa 2009). Shuford’s

claim that his sentence is unconstitutional based on an expanded application of

Lyle is a proper motion to correct an illegal sentence.

       Yet we believe we may avoid the question of whether Jefferson applies

retroactively. Shuford has counsel on this appeal and missing from his argument

is any semblance of a valid claim that Shuford’s sentence is illegal. Shuford does

not challenge the substance of the district court’s denial of his motion to correct

and does not suggest how the result would have been different if he had been

appointed counsel. Shuford’s claim in his motion to correct—that Lyle should be

extended to those who have reached majority—has been denied time and time

again.4 We fail to see how the appointment of counsel, either before the district


4
  Our supreme court has explicitly drawn the line at eighteen. See Lyle, 854
N.W.2d at 402–03; see, e.g., Swan v. State, No. 17-0877, 2018 WL 6706212, at
*3 (Iowa Ct. App. Dec. 19, 2018); State v. Hall, No. 17-0570, 2018 WL 4635685,
at *5 (Iowa Ct. App. Sept. 26, 2018); Nassif v. State, No. 17-0762, 2018 WL
3301828, at *1 (Iowa Ct. App. July 5, 2018); State v. Wise, No. 17-1121, 2018 WL
2246861, at *3 (Iowa Ct. App. May 16, 2018); Smith v. State, No. 16-1711, 2017
                                         6


court or now on remand, would change this result. Furthermore, this unsuccessful

motion to correct an illegal sentence does not prevent Shuford from bringing

another, different motion at a later date. See Iowa R. Crim P. 2.24(5)(a); Bruegger,

773 N.W.2d at 869.

      Thus, while Jefferson provides for the appointment of counsel when a

defendant urges the expansion of Lyle in a motion to correct an illegal sentence,

we avoid marshalling State resources to answer this single query that requires no

other record. It fails. We lack the authority to expand Lyle beyond what limitations

our supreme court has defined, and, on appeal, Shuford has not actually

challenged the ruling that Lyle provides him no relief. See Jordan v. State, No. 10-

0397, 2012 WL 5954581, at *1 n.1 (Iowa Ct. App. Nov. 29, 2012) (“[T]he Iowa

Court of Appeals does not have the authority to overrule Iowa Supreme Court

precedent . . . .” (citing State v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App.

1990))).

      WRIT ANNULLED.




WL 3283311, at *3 (Iowa Ct. App. Aug. 2, 2017); Thomas v. State, No. 16-0008,
2017 WL 2665104, at *2 (Iowa Ct. App. June 21, 2017); Schultz v. State, No. 16-
0626, 2017 WL 1400874, at *1 (Iowa Ct. App. Apr. 19, 2017); Kimpton v. State,
No. 15-2061, 2017 WL 108303, at *3 (Iowa Ct. App. Jan. 11, 2017); State v. Davis,
No. 15-0015, 2015 WL 7075820, at *1 (Iowa Ct. App. Nov. 12, 2015) (collecting
cases); State v. Vance, No. 15-0070, 2015 WL 4936328, at *2 (Iowa Ct. App. Aug.
19, 2015) (collecting cases); State v. Clayton, No. 13-1771, 2014 WL 5862075, at
*5 (Iowa Ct. App. Nov. 13, 2014).